Case 18-02191-CMB           Doc 25        Filed 06/27/19 Entered 06/27/19 13:04:20        Desc Main
                                         Document      Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                                                   Case No.: 16-24615-CMB

ERGO MANAGEMENT COMPANY,LLC                              Chapter 7

                                 Debtor.                  Adv. Proc. No.: 18-2191-CMB

                                                         Doc No. 20-1




NATALIE LUTZ CARDIELLO,TRUSTEE,

                                 Plaintiff,
v.

FAUST BROTHERS MASONRY,

                                 Defendant.
                                                            ENTERED BY DEFAULT

                                           ORDER OF COURT
                               27th day of        June   , 2019, upon consideration of the Joint
         AND NOW, this

Motion to Approve Settlement Agreement(the "Motion"), it is hereby:

         ORDERED, ADJUDGED, AND DECREED, that the Motion shall be, and hereby is,

granted in its entirety, it is further

         ORDERED, ADJUDGED, AND DECREED that the Settlement Agreement and Mutual

Release, attached to the Motion as Exhibit 1, shall be, and hereby is, approved in its entirety.




                                                 Carlota Bohm, Chief Judge
FILED
6/27/19 12:59 pm
CLERK
U.S. BANKRUPTCY
COURT - WDPA
